Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronnie A. Noel appeals the district court’s order denying his motion for a preliminary injunction, denying as moot his motion for appointment of specialists, *188granting the motion to dismiss claims against Lt. Col. Kumer and Rosetta Bowles, and dismissing without prejudice claims against the Medical Director of the Albemarle-Charlottesville Regional Jail. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Noel v. Lt. Col. Kumer, No. 7:14-cv-00200-GE C-RSB (WD.Va. Oct. 6, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.